Affirmed and Opinion filed July 18, 2002













Affirmed and Opinion filed July 18, 2002.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-01-01014-CR &
      14-01-01016-CR
____________
 
DAVID GLENN NOLAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
_______________________________________________________
 
On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause Nos. 863,157 & 862,773
 
_______________________________________________________
 
M E M O R A
N D U M  O P I N
I O N
            Appellant entered pleas of guilty to
two counts of impersonating a public servant. 
The jury sentenced appellant to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice and a ten
thousand dollar fine on each count. 
Appellant filed pro se notices of appeal.
            Appellant’s appointed counsel filed
briefs in which he concludes the appeals are wholly frivolous and without
merit.  The briefs meet the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a
professional 




evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).
            A copy of counsel’s brief in each
cause number was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and
file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As
of this date, no pro se response has been filed.
            We have carefully reviewed the
records and counsel’s briefs and agree that the appeals are wholly frivolous
and without merit.  Further, we find no
reversible error in the records.  A
discussion of the briefs would add nothing to the jurisprudence of the state.
            Accordingly, the judgment of the
trial court is affirmed.
 
                                                                        PER
CURIAM
 
Judgment rendered and
Opinion filed July 18, 2002.
Panel consists of Justices
Hudson, Fowler, and Edelman. 
Do Not Publish — Tex. R. App. P. 47.3(b).